DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application is a 371 of PCT/JP2018/044702, filed on December 5, 2018, which claims foreign priority to Japanese Patent Application No. 2017-235016, filed on December 7, 2017, Japanese Patent Application No. 2018-007508, filed on January 19, 2018, Japanese Patent Application No. 2018-028561, filed on February 21, 2018, and Japanese Patent Application No. 2018-076540, filed on April 12, 2018. 
Status
This Office Action is in response to Applicants' Communication filed on June 5, 2020 in which Claims 3-5 are amended to change the breadth of the claims, and new Claims 6-10 are added.  Claims 1-10 are pending in the instant application, which will be examined on the merits herein.
Information Disclosure Statement
The information disclosure statements (IDS) filed June 5, 2020, September 2, 2021, October 7, 2021 and October 20, 2021 ARE in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
	In Claim 2, the “aspect ratio of 25 or more and 350 or less” lacks clarity since “25 or more” can be higher than 350 and “350 or less” can be less than 25.  Perhaps this language can be amended to recite a range to overcome this rejection, for example, - - an aspect ratio ranging from 25 to 350 - -.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Nakatani et al (20160333116 A1, provide with the IDS dated 10/07/2021) in view of Kawasaki et al (US Publication No. 2019/0116858 A1, provided with the IDS dated 6/05/2020).
Applicants claim a carboxymethylated cellulose nanofiber having a degree of crystallization of cellulose I type of 60% or more and an aspect ratio of 350 or less, and exhibiting a transmittance to light at a wavelength of 660 nm of 60% or more when the carboxymethylated cellulose nanofiber is dispersed in water to form a water dispersion having a solid content of 1% (w/v).
The Nakatani et al US publication discloses anionically modified cellulose nanofibers, which more specifically is a carboxymethylated cellulose nanofiber (see paragraph no. [0011]).  Nakatani et al discloses the carboxymethylated cellulose nanofiber having a degree of carboxymethyl substitution of 0.01 to 0.5 per glucose unit (see paragraph no. [0011]), which embraces the degree of carboxymethyl substitution of 0.60 or less recited in current Claims 4, 7 and 9.  Nakatani et al discloses the anionically modified cellulose nanofibers thereof as having a fiber width of about 4 to 500 nm and an aspect ratio of 100 or more [see paragraph no. [0020] and [0024]), which embraces the average fiber diameter of 3 nm to 500 nm and an aspect ratio of 25 or more and 350 or less recited in current Claims 1 and 2. The Nakatani et al publication discloses the carboxymethyl cellulose having a viscosity of 3 to 14000 mPa•s in a 1% mass aqueous solution at 25º C (see line 9 of paragraph no. [0042]), which embraces the 3000 mmPa•s (or 3 mPa•s) or more recited in current Claims 3 and 6.
	The currently claimed carboxymethylated cellulose nanofiber differ from the carboxymethylated cellulose nanofiber disclosed in the Nakatani et al US publication by claiming that the carboxymethylated cellulose nanofiber has a degree of crystallization of cellulose I type of 60% or more.

The rationale used to support a conclusion of obviousness in the instant rejection of the claims include combining prior art elements according to known methods to yield predictable results.
One of ordinary skill in this art would be motivated to combine the teaching of the Nakatani et al publication with the teaching of the Kawasaki et al publication to reject the instant claims since both references disclose preparation of carboxymethylated cellulose nanofibers.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate into carboxymethylated cellulose nanofiber disclosed in the Nakatani et al publication a carboxymethylated cellulose nanofiber having a degree of crystallization of cellulose I-type crystal of 65% in view of the recognition in the art, as suggested by the Kawasaki et al publication, that carboxymethylated cellulose nanofiber having such degree of crystallization improves quality and physical properties of food.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

s 1-10 are  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-8 of copending Application No. 16/769,666 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both the current claims and the claims recited in copending Application No. 16/769,666 recite a carboxymethylated cellulose nanofiber having a degree of crystallization of cellulose I type of 60% or more an aspect ratio that falls within the range of 350 or less, recite exhibiting a transmittance to light at a wavelength of 660 nm of 60% or more when the carboxymethylated cellulose nanofiber is dispersed in water to form a water dispersion having a solid content of 1% (w/v), recite a carboxymethylated cellulose nanofiber having an average fiber diameter of 3 nm to 500 nm, and recite a carboxymethylated cellulose nanofiber having a structure in which carboxymethyl groups are linked to hydroxyl groups of cellulose via ether linkages.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Summary
	No claim has been allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVERETT WHITE whose telephone number is (571)272-0660. The examiner can normally be reached on M-F from 11 am - 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Anna Jiang, Ph.D. can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.

For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Everett White/
Examiner, Art Unit 1623

/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623